DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 appears to just be claiming the garment at the beginning of the claim, but then recites the limitation “to allow a portion of the harness to extend through the opening…”, which appears to positively recite the harness. It is unclear if applicant is positively claiming the harness or not. If applicant wants to claim functionality with a harness and not the actual harness the limitation should include “configured to” language.

Claims 2 and 5 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “a hand-level pocket of the garment” would be locationally. Is this referring to the hand of the user or the hand portion of the garment? If this is referring to a hand portion of the garment the structure associated with that area needs to be provided to understand what is required structurally of the garment to read on the limitation.

Claim 4 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “the flexible portion is releasable using a fastener” is unclear as to what is being claimed or what structure is required of the garment or the flexible portion. What is the flexible portion releasable from the opening, the garment, or the closures? Is the flexible portion attached by a releasable fastener? Is the flexible portion capable of being released by cutting?

Claim 5 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the closure is a fabric flap, wouldn’t there need to also be a fastener to make the closure a releasable closure? The closure just being a flap would not be enough structure to be releasable. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6 and 7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Duran et al. (US 2020/0060357) in view of Lucas (US 2016/0278454).
In regard to claim 1, Duran et al. teaches a garment for use by a user wearing a harness (paragraph 0005), the garment comprising: a garment body (garment: 12) having a front side and a rear side (figures 1-2 and 4-5); an opening having a shape defined in the front side of the garment body and partially retained by a flexible portion (opening/slit: 24 and flexible portion is flexible diaphragm: 22, paragraph 0022); and wherein the flexible portion (22) allows the shape of the opening to expand to allow a portion of the harness to extend through the opening without displacing the garment body (see figure 3 and paragraph 0022 diaphragm 22 allows the harness to extend through without displacing the garment body).  
 However, Duran et al. fails to teach a releasable closure disposed on the garment body adjacent the opening and configured to cover the opening,
Lucas teaches a garment (12) with a harness attached thereto that is accessed through an adjacent releasable closure configured to cover the harness and the harness attachment (harness is 42 and 48: releasable closure is pockets openings 28, 26 that are closed via zipper fasteners, paragraph 0017). 
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the harness garment with openings of Duran et al., with the releasable pockets covering the openings as taught by Lucas, since the harness openings of Duran et al. covered with relesable pockets would provide a standard looking jacket garment when the harness in not in use and held within the pockets, while also allowing the harness to be accessed when the pockets are opened (see bottom of paragraph 0017 of Lucas).  

 	In regard to claim 2, the combined references teach wherein the opening of Duran et al. would be adjacent a hand-level pocket as taught by Lucas (see figures 1-5 pocket: 28 and opening/cuts: 26 are at hand-level and the harness opening is within the pocket, which would be adjacent thereto).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the harness garment with openings of Duran et al., with the hand-level pockets covering the openings as taught by Lucas, since the harness openings of Duran et al. covered with hand-level pockets would provide a standard looking jacket garment when the harness in not in use and held within the hand-level pockets, while also allowing the harness to be accessed when the pockets are opened (see bottom of paragraph 0017 of Lucas).  

 	In regard to claim 6, the combined references teach wherein the closure is disposed within a hand-level pocket of the garment (Lucas: see figures 1-5: lower pockets 28 are located a hand-level of the garment).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the harness garment with openings of Duran et al., with the hand-level pockets covering the openings as taught by Lucas, since the harness openings of Duran et al. covered with hand-level pockets would provide a standard looking jacket garment when the harness in not in use and held within the hand-level pockets, while also allowing the harness to be accessed when the pockets are opened (see bottom of paragraph 0017 of Lucas).  

 	In regard to claim 7, Duran et al. teaches wherein the garment is a jacket, a shirt, or coveralls (garment: 12 as illustrated in figures 1-5).


Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duran et al. and Lucas as applied to claims 1 and 2 above, and further in view of Matuszak (US 2019/0082750).
Duran et al. teaches the flexible portions being formed from a resilient diaphragm (paragraph 0023). However, Duran et al. and Lucas fail to teach the flexible portion being formed from an elasticized fabric and being releasable using a fastener.
 	In regard to claims 3 and 4, Matuszak teaches a jacket (jacket: 20) with openings for a safety harness (paragraph 0013), wherein the openings are covered by a flexible portion (paragraph 0015); wherein the flexible portion is formed from elasticized fabric (paragraph 0015), and wherein the flexible portion is releasable using a fastener (paragraph 0017).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the resilient diaphragm of Duran et al. with the neoprene material as taught by Matuszak, since the resilient diaphragm of Duran et al. formed of a neoprene material would provide a flexible portion surrounding a garment opening that is expandable and water resistant.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duran et al. and Lucas as applied to claims 1 and 2 above, and further in view of Roux et al. (US 2005/0005341).
 	Duran et al. and Lucas fail to teach the closure being a fabric flap.
 	In regard to claim 5, Roux et al. teaches openings (22) with zipper fastener (paragraphs: 0020 and 0023) that are covered by a flap (28) (see figure 1 and paragraphs 0020 and 0023). The garment and flap are made out of fabric (sweatshirt fabric or jacket fabric: 0003). 
 	It would have been obvious before the effective fling date to one having ordinary skill in the art to have provided the zippered pocket closure of Duran et al. and Lucas with the flap covering the zipper as taught by Roux et al. since the zippered pocket opening of Duran et al. and Lucas provided with a covering flap would provide a pocket with a closure that is concealed from view creating a more aesthetically pleasing garment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Metz (US 8,776,266) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732